Citation Nr: 1753694	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-13 109	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Emily Damman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified in December 2015 before the undersigned Veterans Law Judge (VLJ); a transcript of this proceeding has been associated with the claims file.  In March 2016, the Board denied the service connection claims for low back and heart disabilities.  In May 2017, the Court of Appeals for Veterans Claims (Court) approved the parties' Joint Motion for Remand (JMR), which vacated the March 2016 Board decision and remanded it for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the terms of the parties' May 2017 JMR, the Board finds that the evidence of record supports remanding the claims for appropriate VA examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Prior to scheduling these examinations, the Veteran should be afforded the opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private and/or VA treatment records relevant to the claims on appeal he wishes to be considered in this matter.  The identified records should be sought.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed low back disability.  The examiner is asked to specifically identify any disability present.

For each identified disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused or otherwise related to the Veteran's active duty service.

The examiner is advised that the Veteran's service treatment records reflect a complaint of low back pain in a July 1974 record.  

A clear and complete rationale should be provided for any opinions given.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed heart disability.  The examiner is asked to specifically identify any disability present.

For each identified disability, the examiner should opine whether it is at least as likely as not that the disability was caused or otherwise related to the Veteran's active duty service.  In expressing the opinion the examiner should acknowledge a "heart murmur" was noted when the Veteran was examined in connection with his service discharge.  

A clear and complete rationale should be provided for any opinions given.

4.  Then, re-adjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




